                                      United States District Court
                                  NORTHERN DISTRICT OF CALIFORNIA
                                         San Francisco division


       United States of America,                          CaseNo.CR           - O S6°\ Si
                         Plaintiff,                        STIPULATED ORDER EXCLUDING
                                                           TIME UNDER THE SPEEDY TRIAL ACT
                 , V.                             )
                                                  )
                         Defendant. '             ;

For the reasons stated by the parties on the r^ord on                  ji'i    . , the Court excludes
time under the Speedy Trial Act from          I       ' (11?      to     2-11 / I°l         and fmds
that the ends of justice served by the continuance outweigh the best interest of the public and the
defendant in a speedytrial. See 18 U.S.C. § 3161(h)(7)(A). The Court makes this finding and
bases this continuance on the following factor(s):                                     F I L. E D
       Failure to grant a continuance would be likely to result in a miscarriage of justice.
5.. 18 U.S.C. §3161(h)(7)(B)(i).                                                         QPQ ^ ^ 2018
       The case is so unusual or so complex, due to [check applicable reasons]
of defendants,          the nature ofthe prosecution, or         the existence ofnov®lE_^eaiiakf!i6fC0lJRT
fact or law, that it is unreasonable to expect adequate preparation for pretrial
trial itself within the time limits established by this section. See 18 U.S.C. § M61(h)(7)(B)(ii).
       Failure to grant a continuance would deny the defendant reasonable time to obtain
counsel,       taking into account the exercise of due diligence. See 18 U.S.C. §
3161(h)(7)(B)(iv).

  ^    Failure to grant a continuance would unreasonably deny the defendant continuity of
counsel, given counsel's other scheduled case commitments, taking into account the exercise of
due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant the reasonable
time necessary for effective preparation, taking into account the exercise of due diligence. See
18 U.S.C. §3161(h)(7)(B)(iv).

         With the consent of the defendant, and taking into account the public interest in the
prompt disposition of criminal cases, the court sets the preliminary hearing to the date set forth in
the first paragraph and — based on the parties' showing of good cause — fmds good cause for
extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1
and for extending the 30-day time period for an indictment under the Speedy Trial Act (based on
the exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).

       IT IS SO ORDERED.

DATED:
                                                                /M-
                                                                SALLIE KIM
                                                                United States Magistrate Judge


STIPULATED:
                   Attorney for Defendant                       Assistan'                Attorney
